Citation Nr: 1617247	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-26 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In September 2015, this matter was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's OSA was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by his service-connected anxiety disorder.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder, is not warranted.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2006, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  In December 2015, following the Board's September 2015 remand, VA sent the Veteran supplemental notice regarding the evidence necessary to establish service connection and secondary service connection.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2013 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate a claim for service connection, and identified development to be completed.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in July 2014 and September 2015.  The Board finds the more recent examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either caused or aggravated by the already service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRS include a March 1970 examination report that notes the Veteran denied night sweats, shortness of breath, frequent trouble sleeping, and frequent or terrifying nightmares.  A February 1971 record notes complaints of gas and diarrhea after meals, as well as abdominal cramps.  The record states, "Occasionally at night he notes some shortness of breath or some midsternal sharp inspiratory pains of very brief nature."  The impression was exogenous obesity, functional bowel syndrome, possible mild ulcerative proctitis on the basis of barium enema, and past history of prostatitis.  The STRs do not show treatment for or diagnosis of sleep apnea in service.  On March 1971 service separation examination, the Veteran complained of eye trouble, stomach, liver, or intestinal trouble, and frequent or painful urination.  He denied night sweats, shortness of breath, frequent trouble sleeping, and frequent or terrifying nightmares.  His weight was noted to be 210 pounds.  The impressions were impaired distant vision, mild obesity, and functional bowel syndrome.   

The earliest postservice clinical records pertaining to sleep apnea are from January 2003.  A private treatment record notes a history of very loud snoring, witnessed apneas, non-refreshing sleep, daytime fatigue, and sleepiness.  It was noted that the Veteran gained 80 to 90 pounds over the last nine years and was strongly encouraged to participate in a weight reduction program, with explanation that weight loss will help improve his sleep apnea.  

In February 2003, following a night sleep study, a private physician diagnosed obstructive sleep apnea.  The physician recommended referral for a continuous positive airway pressure (CPAP) trial and strongly encouraged a weight loss regimen.

February 2006 correspondence from Dr. L.T., a private sleep medicine physician, notes that the Veteran was in need of psychiatric treatment because of "flashbacks of incidents related to his military service that are interfering with the continuity of his sleep."  

In June 2007 correspondence, the Veteran explained that he is unable to sleep.  He noted he was receiving treatment from Dr. L.T., and currently weighed 358 pounds.  
A March 2009 sleep study report notes diagnoses of severe OSA, obesity, sustained hypoxia in the absence of apneas/hypopneas, and a psychiatric condition, on medication.  An etiology opinion was not provided.

In April 2011 correspondence, the Veteran related that he woke up gasping for air while in service, but did not know he had sleep apnea until diagnosed after service.

March 2011 and September 2011 clinical records note that that the Veteran was morbidly obese and explain that future bariatric surgery would assist him with weight loss and could improve his sleep apnea. 

Correspondence from A.K., a registered polysomnographic technologist, received in June 2012 explains that OSA was not diagnosed in the early 1970s, and that, "If someone noticed you choking or gasping while sleeping in the early 1970s, it is very possible that nothing was done since tracheotomy was generally reserved for patients at severe risk"
  
A September 2012 clinical record contains the following statement from Dr. L.T.: "[The Veteran] thought he should get something for the apnea since he was waking up gasping and choking even when he was in the military back then he may have had apnea."  

On July 2014 VA examination, OSA was diagnosed.  The Veteran related that he developed episodes of gasping for air, shortness of breath, and snoring during service in late 1969.  He related that his symptoms gradually worsened over time.  It was noted that severe OSA was found on an initial sleep study evaluation in 2003.  The examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of military service.  The examiner explained that STRs note some shortness of breath at night, but that that such notation was not sufficient for a diagnosis of OSA.  He was not treated for OSA during or soon after service.  The examiner explained that shortness of breath is mostly caused by lung and heart problems, but could also be caused by anxiety.  The examiner noted OSA may cause or aggravate anxiety, (but not vice versa) as anxiety is not a well-known cause of OSA. 
As noted above, this appeal was remanded in September 2015 to obtain an adequate examination and opinion regarding a secondary (to service-connected anxiety disorder) service connection theory of entitlement to service connection for OSA.  

An April 2015 sleep study report notes an impression of OSA.  Any etiology opinion was not provided.  The Veteran also submitted a medical journal article regarding the effect CPAP has on nightmares in patients with posttraumatic stress disorder (PTSD) and OSA.  The article concludes "CPAP therapy reduces PTSD-associated nightmares and improves overall PTSD symptoms" in veterans with PTSD and OSA.  

On September 2015 VA examination, OSA was diagnosed.  A history similar to the one provided on July 2014 VA examination was noted.  The examiner opined that the Veteran's sleep apnea is less likely as not related to military service or anxiety.  The examiner explained that the Veteran did not have OSA diagnosed in service nor is there any evidence he developed sleep apnea during service or soon thereafter.  He further explained that anxiety is not a well-known cause of OSA, nor is there evidence that anxiety caused or aggravated the Veteran's OSA in this case.  He noted that OSA occurs when throat muscles intermittently relax and block the airway during sleep and is characterized by repetitive pauses in breathing during sleep.  He opined that the most likely etiological factors for the Veteran's OSA were his being middle age and overweight, which are also the most common risk factors for OSA.  
 
Analysis

The Veteran has presented alternate theories of entitlement to service connection for OSA, direct and secondary.  Regarding the direct service connection theory of entitlement he claims that OSA was manifested in service and has continued since.  It is well-established in the record that the Veteran has OSA; that diagnosis is not in dispute.  However, as explained below, the more probative evidence is against any finding that OSA was manifested in service or is directly related to his service.   

The diagnosis of an insidious disability such as sleep apnea is a medical question.  While the Veteran may be able to establish by his own observation that he had symptoms that may be associated with OSA, because he is a layperson he is not competent to establish that such symptoms establish that OSA was present; that requires medical expertise.  In support of this theory he points to a notation of shortness of breath in his STRs, and has submitted medical statements indicating that OSA was not diagnosed in the 1970's and that he may have had apnea when waking up sleeping gasping and choking in the military.  These opinion statements  lack probative value for a number of reasons.  For one, they are stated in speculative terms.  More significantly, they appear to be based on the Veteran's own accounts which embellish somewhat the notation of a complaint of shortness of breath at night in February 1971 in relation to digestive complaints rather than familiarity with the entire record.  They do not account for the denial of related symptoms on service separation.  Furthermore, they do not discuss the cited most common risk factors for OSA identified by the VA examiner, i.e., advancing age and obesity, notably both found in the Veteran.  The most probative evidence on this aspect of the claim is the opinion by the September VA examiner who expresses familiarity with record, discusses medical principles, i.e., including that the notation of the shortness of breath symptom is insufficient to establish the diagnosis of OSA, and that the most common risk factors for OSA, are found in the Veteran and the most likely cause of his OSA, namely advancing age and severe obesity.  The Board finds that opinion persuasive in establishing that OSA was not manifested in service.  The Board notes that the lengthy postservice interval before the Veteran's OSA was clinically documented and diagnosed is also probative evidence weighing against the theory that sleep apnea became manifest in service, and has been present ever since, particularly when the evidence shows that the identified most likely (and not service-related) risk factors for OSA in the Veteran became prominent during that intervening period.  Accordingly, the Board finds that the preponderance on the evidence is against the direct service connection theory of entitlement.   
 
The Veteran's secondary service connection theory of entitlement is premised on an allegation that his OSA was either caused or aggravated by his service-connected anxiety disorder.  Whether or not a service connected psychiatric disability (such as an anxiety disorder) may cause or aggravate a physical disability such as OSA is also a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In support of his claim the Veteran has submitted a medical argument that suggests that OSA may exacerbate an anxiety disorder.  The relationship suggested in that article is the reverse of what the nexus relationship that the Veteran must show to substantiate his secondary service connection theory of entitlement, i.e., that the anxiety disorder caused or aggravated the OSA.  Therefore, this medical literature evidence does not support his claim.  

The Board acknowledges the February 2006 correspondence from Dr. L.T. which indicates "flashbacks of incidents related to [the Veteran's] military service...are interfering with the continuity of his sleep."  This statement also does not support the notion that anxiety causes sleep apnea.  Rather, it suggests that in addition to OSA impacting on his sleep his psychiatric disability may do likewise.      
  
Again, the most probative nexus opinion in the record in this matter is that by the September 2015 VA examiner.  He explained that anxiety is not a well-known cause of OSA, nor is there evidence that anxiety caused or aggravated the Veteran's OSA in this case.  He explained that OSA is a physical disability with the most common risk factors being age and weight.  He opined that being middle-aged and overweight are the most likely etiological factors for the Veteran's OSA.  Accordingly the Board finds that the preponderance of the evidence is also against this alternate secondary service connection theory of entitlement.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for OSA, under both direct and secondary service connection theories of entitlement.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Service connection for obstructive sleep apnea, to include as secondary to a service-connected anxiety disorder, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


